786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,vs.INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, AFL-CIO, AND LOCAL LODGE 2553, Respondents.

86-5064
United States Court of Appeals, Sixth Circuit.
2/13/86
N.L.R.B.
ORDER ENFORCED
BEFORE:  KRUPANSKY, MARTIN AND GUY, CIRCUIT JUDGES.


1
THIS CAUSE was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondents, International Association of Machinists and Aerospace Workers, AFL-CIO and Local Lodge 2553, their officers, agents and representatives, on 10 December 1985, in proceeding before the said Board numbered upon the transcript of the record in said proceeding, certified and filed in this Court enforcing the order.


2
ON CONSIDERATION WHEREFORE, it is ordered and adjudged by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board be, and the same is hereby enforced; and that Respondents, International Association of Machinists and Aerospace Workers, AFL-CIO and Local Lodge 2553, their officers, agents and representatives, abide by and perform the directions of the Board in said order contained.